
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.25


January 29, 2002

Ms. Michelle Moratti
21 Jean Court
Greenlawn, New York 11740

Dear Michelle,

This letter confirms the agreement between TenFold Corporation ("TenFold") and
Michelle Moratti ("Moratti") to amend the Employment Agreement, entered into as
of August 1, 2001, between TenFold and Moratti (the "Agreement"), as follows
(capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Agreement):

Section 4(i) of the Agreement is hereby deleted in its entirety and replaced
with the following:

"DEPOSITED FUNDS. The Company agrees to deposit into a separate Company bank
account one hundred thousand dollars ($100,000) (the "Deposited Funds"). In the
event that prior to August 20, 2002, (a) a voluntary receiver, voluntary
trustee, or other voluntary custodian is applied for, consented to, or appointed
for the Company or its assets, (b) an involuntary application proceeding for a
receiver, trustee or other custodian for the Company is initiated by a third
party, and such involuntary application proceeding is not dismissed within
60 days after the initiation thereof, (c) the Company becomes insolvent or makes
an assignment for the benefit of creditors, (d) the Company is liquidated or
dissolved, (e) or any proceedings are commenced by or against the Company under
any bankruptcy, insolvency or debtor's relief law, (f) or the Company begins to
take action to effect any of the foregoing (collectively, a "Release
Condition"), Employee shall be entitled to the Deposited Funds and such
Deposited Funds shall be deemed a signing bonus under the terms of this
Agreement. Employee's right to the Deposited Funds and the Company's obligation
to maintain such a separate Company bank account expire if a Release Condition
has not occurred by August 21, 2002."

Except as expressly amended by this letter agreement, the Agreement shall remain
in full force and effect in accordance with its terms. All references to the
Agreement in the Agreement or any other document executed or delivered in
connection therewith shall, from and after the effective date of this letter
agreement, be deemed to be references to the Agreement, as amended hereby,
unless the context expressly requires otherwise.

Please acknowledge your agreement to the terms of this letter by countersigning
this letter in the space provided below and returning one original to TenFold.
The other original is for your retention.

Sincerely,

Nancy M. Harvey
President and CEO

ACKNOWLEDGED AND AGREED:

--------------------------------------------------------------------------------

Michelle Moratti    

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.25

